Freidman v Capital One Taxi Medallion Fin. (2017 NY Slip Op 07184)





Freidman v Capital One Taxi Medallion Fin.


2017 NY Slip Op 07184


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Tom, J.P., Renwick, Andrias, Singh, Moulton, JJ.


4654 652828/15

[*1]Evgeny Freidman, et al., Plaintiffs-Appellants,
vCapital One Taxi Medallion Finance, etc., Defendant-Respondent.


Fox Rothschild, LLP, New York (Brett A. Berman of counsel), for appellants.
Skadden, Arps, Slate, Meagher & Flom LLP, New York (George A. Zimmerman of counsel), for respondent.

Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered June 9, 2016, which granted defendant's motion to dismiss the amended complaint, unanimously affirmed, with costs.
The releases in the agreements signed by plaintiffs in August, October, and November 2014 bar this action, despite plaintiffs' claim that the releases were fraudulently induced (see e.g. Centro Empresarial Cempresa S.A. v América Móvil, S.A.B. de C.V., 17 NY3d 269, 276 [2011]). Plaintiffs' allegation that defendant failed to provide them with payoff amounts is refuted by the documentary evidence. "While the allegations in a pleading must be taken as true and viewed in a light most favorable to the pleader, the loan agreement, note and other instruments. . .establish the rights of the parties and prevail over conclusory allegations of the complaint" (Bank Leumi Trust Co. of N.Y. v D'Evori Intl., 163 AD2d 26, 29 [1st Dept 1990] [internal quotation marks omitted]).
Sterling Natl. Bank & Trust Co. of N.Y. v Giannetti (53 AD2d 533 [1st Dept 1976]), on which plaintiffs rely, did not involve a release. Furthermore, it was decided long before Centro Empresarial.
Contrary to plaintiffs' contention, the releases covered unaccrued claims. The release in the forbearance agreement included "any and all. . .claims, demands, liabilities,. . .damages, actions, [and] causes of action. . .of every nature whatsoever (whether liquidated or unliquidated, known or unknown, . . .foreseen or unforeseen, matured or unmatured. . .)." Such language is sufficient (see Centro Empresarial, 17 NY3d at 276-277).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK